Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed on September 10, 2020 is acknowledged.  Amended claims 1-10 have been examined.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the MacWilliams identities" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "each polarized channel" in line 11.  There is insufficient antecedent basis for this limitation in the claim because the claim previously th, ith, and mth polarized channel and it is not clear what is included in “each polarized channel”.
Claim 1 recites the limitation "the polarized channel" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the condition" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the union bound formula" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the error probability threshold values" of “the polarized channels” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the K smallest error probability threshold values" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rest of polarized channels" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 2 recites “a polar weight spectrum……to an mth channel”.  This appears to refer to the same limitation previously recited in claim 1, therefore, it should recite, “the polar weight spectrum……to the mth channel”.
Claim 4 recites the limitation "the transmitted signal" in second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the polar weight spectrum" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Apparatus claim 5 recites much of the same language as recited in method claim 1 and, therefore, has many of the same insufficient antecedent basis issues as explained in the rejections of claim 1 above.
Due to the number of 35 USC § 112, second paragraph rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejection(s), however, the list of rejections may not be all inclusive.  Applicant should refer to these rejection(s) as examples of deficiencies and should make all the necessary corrections to eliminate the 35 USC § 112, second paragraph problems and place the claims in a proper format.
Due to the vagueness and a lack of clear definiteness in the articles used in the claims, the claims have been treated on their merits as best understood by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112